Listing Report:Supplement No. 93 dated Nov 04, 2009 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Listing Report supplements the prospectus dated Jul 13, 2009 and provides information about each loan request (referred to as a "listing") and series of Borrower Payment Dependent Notes (the "Notes") we are currently offering. Prospective investors should read this Listing Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. The following series of Notes are currently being offered: Borrower Payment Dependent Notes Series 301485 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $9,000.00 Prosper Rating: AA Auction Duration: 7 days Term: 36 months Estimated loss: 1.5% Starting lender yield: 6.50% Starting borrower rate/APR: 7.50% / 7.84% Starting monthly payment: $279.96 Auction yield range: 3.29% - 6.50% Estimated loss impact: 1.50% Lender servicing fee: 1.00% Estimated return: 5.00% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 9 First credit line: Jan-2004 Debt/Income ratio: 8% Credit score: 800-820 (Nov-2009) Current / open credit lines: 5 / 3 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 15 Length of status: 2y 11m Amount delinquent: $0 Revolving credit balance: $2,762 Occupation: Professional Public records last 12m / 10y: 0/ 0 Bankcard utilization: 13% Stated income: $50,000-$74,999 Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 0 Screen name: rhettjn Borrower's state: NewYork Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description I have NO DEBT-START Emergency Fund First of all, my D/I ratio is a little misleading. It should literally be about 0%. I have about $2,752 on a 1.99% credit card which I will keep since it is extremely cheap to borrow that money and save with it.I do not have a car payment or any other obligations but my home. You can also see that I am not desperate, my inquiries are zero in the last six monthsMy credit is top of the line and I have worked to keep it that way. I am netting more than $450 which is more than enought to pay the loan down. Additionally the cash I'm borrowing isn't necessarily going to be used for anything, so that could be used to pay down the loan as well if needed.?I want a buffer for 2.5 months in my emergency fund to initially fund it. That is 2.5 mo. X $3,600 $9,000 loan. I am doing this because I need to start somewhere and make this a habit.I don't want to pull any money away from my 401K, which is matched 1:1.?????100% RETURNI won't pull cash away from my employee stock program, I get 15% discount buying it.???15% RETURNMy cheapest alternative is just to borrow the money.????? ~7% COST.
